  Case 1:20-cr-00005-TH Document 51 Filed 02/14/20 Page 1 of 1 PageID #: 77



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION



UNITED STATES OF AMERICA,                          §
                                                   §
                                                   § CASE NUMBER 1:20-CR-00005-TH
v.                                                 §
                                                   §
                                                   §
TOMAS CALVILLO (1),                                §
MANUEL VILLATORO (2),                              §
CHRISTOPHER CASTILLO (3),                          §
 RAMON MARTINEZ (4),                               §
TINA GILDER (9),                                   §
JULIAN SANCHEZ (10),
                                                   §
ALEXIS VILLATORO (11),


                                    ORDER OF DETENTION

       The Court called a hearing to consider the matter of Defendant’s detention pending trial,

Defendant waived his/her right to a detention hearing. It is therefore

       ORDERED that the Defendant is detained pending trial without prejudice to his re-raising

the issue of pretrial detention at any time.

       Signed February 14, 2020.



                                                     ___________________________________
                                                     KEITH F. GIBLIN
                                                     UNITED STATES MAGISTRATE JUDGE
